Citation Nr: 1600786	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  08-19 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for stress fracture of the right tibia.

2.  Entitlement to an initial evaluation in excess of 20 percent for stress fracture of the left tibia.

3.  Entitlement to an initial evaluation in excess of 10 percent for plantar fasciitis of the right foot.

4.  Entitlement to an initial evaluation in excess of 10 percent for plantar fasciitis of the left foot.  

5.  Entitlement to a total disability evaluation based on individual unemployability  due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2004 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The case has since been transferred to the RO in New Orleans, Louisiana.

In the January 2006 rating decision, the RO, in pertinent part, granted service connection for stress fracture of the right tibia and assigned a noncompensable evaluation, effective December 23, 2005; granted service connection for stress fracture of the left tibia and assigned a noncompensable evaluation, effective December 23, 2005; granted service connection for plantar fasciitis of the right foot and assigned a noncompensable evaluation, effective December 23, 2005; and granted service connection for plantar fasciitis of the left foot and assigned a noncompensable evaluation, effective December 23, 2005.  The Veteran appeals for higher initial evaluations.  



During the pendency of the appeal, the RO issued a May 2008 rating decision granting a 10 percent evaluation for stress fracture of the right tibia, effective December 23, 2005; granting a 10 percent evaluation for stress fracture of the left tibia, effective December 23, 2005; granting a 10 percent evaluation for plantar fasciitis of the right foot, effective December 23, 2005; and granting a 10 percent evaluation for plantar fasciitis of the left foot, effective December 23, 2005.  The Veteran continues to appeal for higher initial evaluations.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

In June 2012, the Board found that the issue of a TDIU had been raised by the record and remanded the issues on appeal for additional development.  In June 2014, the Board again remanded the issues on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In a December 2012 supplemental statement of the case (SSOC), the RO denied the Veteran's claim for a TDIU.  

In an October 2014 rating decision, the RO granted a 20 percent evaluation for stress fracture of the right tibia, effective December 23, 2005; and granted a 20 percent evaluation for stress fracture of the left tibia, effective December 23, 2005.  The Veteran continues to appeal for higher initial evaluations.  AB v. Brown, supra.

In the March 2012 Informal Hearing Presentation, the issues of reopening a claim of service connection for valvular heart disease, entitlement to service connection for arm and hand numbness, and entitlement to service connection for elevated blood pressure were raised.  The Board referred these issues for adjudication in its June 2012 and June 2014 remands; however no action appears to have been taken by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board has no jurisdiction and again refers them to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran's stress fracture of the right tibia is most appropriately characterized as impairment analogous to malunion of the tibia and fibula with moderate knee or ankle disability.  

2.  The Veteran's stress fracture of the left tibia is most appropriately characterized as impairment analogous to malunion of the tibia and fibula with moderate knee or ankle disability.  

3.  The Veteran's plantar fasciitis of the right foot is most appropriately characterized as moderate.  

4.  The Veteran's plantar fasciitis of the left foot is most appropriately characterized as moderate.  

5.  The evidence does not demonstrate that the Veteran's service-connected disabilities preclude her from securing or following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for stress fracture of the right tibia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2015).

2.  The criteria for an initial evaluation in excess of 20 percent for stress fracture of the left tibia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2015).

3.  The criteria for an initial evaluation in excess of 10 percent for plantar fasciitis of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5024, 5284 (2015).

4.  The criteria for an initial evaluation in excess of 10 percent for plantar fasciitis of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5024, 5284 (2015).

5.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied.  With regard to the Veteran's claims for higher initial evaluations, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.

The Board notes that the Veteran did not receive notice of the requirements to substantiate a claim for a TDIU.  However, the Veteran was provided this information when his TDIU claim was adjudicated in a December 2012 SSOC and readjudicated in an October 2014 SSOC.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, supra.  

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  

However, the Board observes that the RO responded to the Veteran's July 2014 VA Form 21-4142 request to obtain private treatment record from St. Francis Medical Center to support her increased evaluation claims for bilateral stress fractures of the tibias and bilateral plantar fasciitis.  A September 2014 correspondence from St. Francis Medical Center indicated that the requested medical records had been purged.  The Board finds that the RO complied with its duty to assist and no further action is required.  See 38 C.F.R. § 3.159(c)(1) (2015).  

In addition, the Veteran underwent VA examinations in January 2007, September 2012, and July 2014.  

In a July 2014 statement, the Veteran stated that she was seeking a medical opinion from her new doctor in Plano, Texas to support her claim.  However, to date, no such opinion has been submitted.  The Board finds that the Veteran has been afforded ample time to submit additional evidence in support of her claim.  As no additional evidence has been submitted, than is otherwise reflected in her claims file, and the Veteran has not indicated that she wished the Board to delay the  adjudication of her claims to submit additional evidence, the Board shall proceed accordingly. 

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II. Higher Initial Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.
 
The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson  v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).
The provisions of 38 C.F.R. § 4.59, specifically relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).

With regard to the above guidelines, a layperson is competent to report on his or her current symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  






	Stress Fracture of the Right and Left Tibia

The Veteran asserts that she is entitled to higher initial evaluations for her stress fracture of the right and left tibia.  Specifically, the Veteran contends that both of her legs hurt every day, which requires her to take ibuprofen daily in order to walk.  She feels as if she is walking on pure bone.  She reportedly limps badly.  In addition, the Veteran has stinging and ongoing cramps.  In the mornings, the Veteran said she uses big bags of cold ice and elevates her legs to reduce the swelling in her legs, so she can get to work.  Prolonged standing also causes her legs to swell.  Despite treatment for her symptoms with two mechanical boots, crutches, a bone stimulator, and a cast, the Veteran asserts that her doctors told her that she would not heal.  See July 2008 VA Form 9 and July 2012 statement.  

The Veteran's stress fracture of the right and left tibia have each been currently evaluated as 20 percent disabling under 38 C. F.R. § 4.71a, Diagnostic Code 5262, for impairment of the tibia and fibula, effective December 23, 2005.  

Under Diagnostic Code 5262, a 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability; and a 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability. A 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  

The Board observes that the words "slight," "moderate," "severe," and "pronounced" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).  It should also be noted that use of terminology such as "slight" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Diagnostic Codes 5260 and 5261 provide for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  

Other diagnostic codes pertaining to the knee and leg that provide for higher than 20 percent evaluations do not apply in this case, as the evidence does not demonstrate ankylosis of the knee (Diagnostic Code 5256) and recurrent subluxation or lateral instability (Diagnostic Code 5257).  38 C.F.R. § 4.71a (2015).  

Prior to her discharge, the Veteran underwent an October 2005 Medical Evaluation Board examination.  During basic training in June 2004, the Veteran had sustained a completed right tibial stress fracture, and she was treated with a long cast, then a short leg cast and a walking boot.  In November 2004, the Veteran was diagnosed with a left tibial stress fracture and placed on crutches and convalescent leave.  She had been placed on profile since June 2004.  She completed her Army Physical Fitness test in January 2005. 

Upon objective evaluation, the October 2005 examiner found that the Veteran had intact sensation, normal motor strength and tenderness in the right and left tibia.  Her bilateral knee flexion was at 135 degrees.  X-rays of both knees were normal.  An x-ray of the right leg revealed a healed tibial fracture.  An x-ray of the left leg revealed a cortical thickening in the posterior aspect of the left tibia.  A bone scan of both lower extremities showed an increased uptake and a shaft of the left tibia.  The examiner noted that the Veteran continued to have left leg pain, which was worse than on her right leg.  She regularly used her crutches and regularly took narcotic medication.  Overall, the examiner found that the Veteran's condition limited her ability to function due to her inability to lift more than 10 pounds, carry more than 10 pounds, stand more than a few minutes, run, jump, hop, march, or carry a rucksack.  She was unable to participate in recreational activities, and she had difficulties with simple activities of daily living around the house.  The VA examiner diagnosed the Veteran with a closed completed stress fracture of the right tibia, healed with continued pain, and stress fracture of the left tibia with continued pain.  

Private treatment records from January 2006 to March 2006 document that the Veteran continued to experience left and right tibial pain.  She was using her crutches on and off and had been in a boot on her leg for about a month.  She reportedly felt worse after returning to work and having to stand for 12 to 18 hours per day.  The private treating physician noted upon examination that she walked with a limp, but had no visible swelling or deformity.  An x-ray of her left leg showed no new displaced fracture and some bone healing evident from previous stress fractures.  An MRI of her bilateral calf showed no acute stress fracture on either side and a healed stress fracture on her right tibia.  Based on the objective findings, the private treating physician could not explain why the Veteran continued to experience pain.  The private treating physician recommended using a bone stimulator.  

In January 2007, the Veteran underwent a VA examination.  The Veteran reported her current bilateral leg symptomatology, including flare-ups of left leg pain occurring every other day and lasting two to three days and right leg pain occurring every other week and lasting one to two days.  During flare-ups, the Veteran reported being unable to walk and having a severe limp.  At the examination, the VA examiner noted that the Veteran did not present using any assistive devices, but she did report occasionally wearing her orthopedic boot on her left leg when she started dragging the leg.  Noting the effects of the Veteran's service-connected right and left tibial stress fractures, the VA examiner recorded the Veteran's report that at work, she had difficulty with standing and walking for more than an hour; and she was unable to run recreationally; but, she did not report problems with driving.  

Upon objective evaluation, the January 2007 VA examiner found that the Veteran's posture was erect and her gait was steady.  No evidence of bone or joint deformity was noted.  No malunion, nonunion, loose motion or false joint was found.  There were no constitutional signs of bone disease.  Tenderness was reported with palpation to the anterior calf area.  There was no evidence of swelling, effusion, weakness, or ankylosis.  Motor strength testing results were normal bilaterally.  Lateral and medial stability was present bilaterally.  Instability tests were negative bilaterally.  Range of motion testing of the right knee revealed flexion at 114 degrees and normal extension.  Following repetitive use testing, there was additional loss in range of motion with flexion at 112 degrees.  There was functional impairment exhibited by lack of endurance.  No pain was reported with range of motion and repetitive use testing.  Range of motion testing of the left knee revealed flexion at 118 degrees and normal extension.  Following repetitive use testing, there was additional loss in range of motion with flexion at 112 degrees.  There was functional impairment exhibited by lack of endurance.  No pain was reported with range of motion and repetitive use testing.  Diagnostic tests showed findings consistent with healing stress fractures of the right and left tibias.  The VA examiner diagnosed the Veteran with stress fracture of the bilateral tibias.  

VA treatment records from September 2007 to March 2010 document the Veteran's persistent complaints of bilateral leg pain with her left leg symptoms worse than the right.  Until February 2007, the Veteran had been employed as a medical technologist, until she could no longer withstand the pain in her legs.  See September 2007 VA treatment record.  The Veteran reported that her right tibia pain was aggravated by activity and she would limp when she walked around a track two times.  For three months, the Veteran's private treating physician had been treating her conservatively with a bone stimulator and cam walker on her left leg, but her left tibia stress fracture remained symptomatic.  A bone scan showed that she had a shin splint of the left tibia just above the midline.  See January 2008 VA treatment record.  The VA treating physician noted that a short leg cast with port for bone stimulator was prescribed for the Veteran's left leg.  See February and March 2008 VA treatment records.  After a few months, the Veteran denied a decrease in her pain symptoms in her left leg.  Her MRI was negative for a stress fracture or tumor.  The VA treating physician noted that the Veteran had been treated for a stress fracture of the left tibia with non-weightbearing, a cast, and bone stimulator without relief.  See June 2008 VA treatment record.  A July 2008 VA telephone note reflects that the Veteran requested a letter from her VA treating physician that she was no longer able to perform her current job as a laboratory technician, which required her to be on her feet all day.  A May 2009 VA treatment record documents that the Veteran had a variety of treatment for her left tibia pain for the past three years, including a cast, bone stimulator, and water physical therapy.  She was reportedly still employed as a medical technician.  

Based on a diagnosis of left leg with a possible stress fracture, the Veteran's VA treating orthopedist provided a disability statement, in which he determined that the Veteran had the following physical limitations: sedentary lifting up to 10 pounds (partial restriction); light lifting of 10 to 20 pounds (full restriction); moderate lifting of 20 to 50 pounds (full restriction); heavy lifting (full restriction); pulling, pushing, or carrying (full restriction); and reaching or working above shoulder (no restriction).  The VA treating orthopedist requested that the Veteran be permitted to work seated to limit walking and standing.  See May 2009 VA treatment record.  

A July 2009 VA treatment record summarized the Veteran's current diagnostic test results.  Noting the Veteran's continued complaints of left tibial pain and accounts other findings of stress fractures of her left tibia, the VA treating physician explained that the Veteran's most recent bone scan was negative for a left tibial stress fracture.  



In September 2012, the Veteran was afforded a VA examination.  The Veteran reported her current bilateral leg symptomatology, including flare-ups and worsening right leg pain that caused her to limp a lot.  She occasionally used a cane.  No pain was reported in her knees.  Upon objective evaluation, the VA examiner found no tenderness, or evidence of recurrent patellar subluxation or dislocation.  Muscle strength and joint stability testing results were normal.  Range of motion testing revealed right and left knee flexion at 90 degrees with pain and normal extension.  There was no additional limitation in range of motion following repetitive use testing.  There was functional loss exhibited by pain on movement.  X-rays showed no active bone or joint process, normal bilateral tibias, and degenerative joint disease (DJD) in both knees.  The VA examiner, noting that the Veteran was currently working full-time as ninth grade teacher, concluded that the Veteran's service-connected bilateral tibial stress fractures did not impact her ability to work.  

In July 2014, the Veteran was afforded another VA examination.  The Veteran reported her current bilateral leg symptomatology, but no flare-ups.  She occasionally used a cane to assist with ambulation due to leg pain.  The VA examiner noted that the Veteran taught high school, but was seeking sedentary work in medical administration.  Upon objective evaluation, the VA examiner found that the Veteran had a chronically antalgic gait favoring the left.  The VA examiner noted tenderness to palpation.  Muscle strength and joint stability testing results were normal.  No patellar subluxation or dislocation was noted.  Range of motion testing of the right and left knee revealed flexion at 130 degrees with pain at 120 degrees and normal extension.  There was no additional limitation in range of motion following repetitive use testing.  The VA examiner determined that the Veteran's limitation in flexion and pain in her knees were due to her non-service-connected DJD of the knees.  According to the VA examiner, the Veteran's DJD of the knees had no effect on her service-connected bilateral tibial stress fractures.  The VA examiner found functional loss exhibited by pain on movement, swelling and disturbance of locomotion.  Diagnostic testing results showed no unhealed fractures and DJD of the knees unrelated to her service-connected conditions bilaterally.  Overall, the VA examiner concluded that the Veteran's current impairment due to service-connected bilateral stress fracture of the right and left tibia were moderately severe bilaterally.  The VA examiner found that her bilateral leg condition impacted her ability to work as she was unable to stand or walk for prolonged periods of time.  The VA examiner did find that the Veteran was able to engage in sedentary teaching employment, in which she was currently employed.

Based on a careful review of the evidence, the Board finds that neither the Veteran's right nor left tibial stress fracture warrant an evaluation higher than 20 percent.  In other words, the Board finds that the Veteran's service-connected bilateral leg symptoms do not demonstrate impairment analogous to malunion of the tibia and fibula with marked knee or ankle disability.  The Veteran had an additional diagnosis for DJD of her bilateral knees, which caused knee pain and decreased range in motion; however, that diagnosis had no impact on her service-connected bilateral tibial stress fractures.  Nevertheless, throughout the appeal period, the Veteran consistently reported symptoms of bilateral tibial pain with her left leg worse than the right, which made prolonged standing or walking difficult.  Indeed, the July 2014 VA examiner found that she had a chronically antalgic gait in which she favored her left leg.  She had tried various conservative treatments for her leg symptoms without sustained improvement.  

The Board acknowledges that the VA examiner found that the Veteran's right and left tibial stress fracture were moderately severe; however, the VA examiner's assessment is not dispositive.  Despite the Veteran's competent and credible account of her occupational limitations and the objective findings of physical limitations, the evidence shows that the Veteran has been able to maintain employment, first as a medical technician, and then as a teacher.  Notably, the July 2014 VA examiner found that the Veteran would be able to perform in a sedentary environment as indicated by her current employment.  Therefore, the Board concludes that while the Veteran clearly has significant functional impairment due to her service-connected stress fracture of the right and left tibia, the evidence does not show that she has a level of diminished capacity that is more consistent with a 30 percent evaluation under Diagnostic Code 5262.  Thus, the Board finds that the Veteran's stress fracture of the right and left tibia are each no more than 20 percent disabling.  

The Board has also considered, in compliance with Deluca, the extent to which the Veteran had any functional loss due to pain, weakness, fatigability or incoordination no movement of a joint.  See Deluca v. Brown, 8 Vet. App. 202 (1995).  The Board notes that the Veteran has reported increased bilateral tibial pain with prolonged standing or walking.  Indeed, the evidence shows that the January 2007, September 2012, and July 2014 VA examiners' found that the Veteran had functional loss exhibited by lack of endurance, pain on movement, swelling and disturbance of locomotion.  Notably, the July 2014 VA examiner found that the Veteran's range of motion loss and pain was actually due to her non-service-connected DJD of the knees, and not her service-connected stress fracture of the right and left tibia.  Thus, the Board finds that the 20 percent rating criteria already takes into consideration the Veteran's complaints of increased bilateral tibial pain and the resulting functional impairment.  Accordingly, the Board finds that a higher rating is not warranted.  

	Plantar Fasciitis of the Right and Left Foot

The Veteran asserts that she is entitled to higher than 10 percent initial evaluations for her plantar fasciitis of the right and left foot.  Specifically, the Veteran described her bilateral foot pain as burning and feeling like she was in hot water.  See July 2008 VA Form 9.  

The Veteran's plantar fasciitis of the right and left foot have each been evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5024.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2015).  In this case, the rating schedule does not provide a specific diagnostic code for plantar fasciitis, so the Veteran's plantar fasciitis of the right and left foot have been rated analogously under Diagnostic Code 5024 for tenosynovitis, which is to be rated as degenerative arthritis based on limitation of motion of the affected part.

However, VA is required to evaluate the Veteran's disability under the most appropriate rating criteria that will provide the most benefit to the Veteran.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Overall, the Board finds that the following diagnostic codes pertaining to the foot and providing for higher than 10 percent evaluations do not apply in this case, as the evidence does demonstrate clawfoot (Diagnostic Code 5278), or malunion or nonunion of the tarsal or metatarsal bones (Diagnostic Code 5283).  38 C.F.R. § 4.71a (2015).  While there is evidence of pes planus (Diagnostic Code 5276), as will be discussed below the Veteran is not service-connected for such disability, so this code is also inapplicable under the circumstances of this case.


By contrast, the Board finds that the evidence shows that the Veteran's symptoms of plantar fasciitis of the right and left foot are most appropriately evaluated under 38 C.F.R. 4.71a., Diagnostic Code 5284, a general rating criteria for "other foot injuries."  Under Diagnostic Code 5284, a 10 percent rating is assigned for moderate foot injury.  A moderately severe foot injury warrants a 20 percent rating.  A severe foot injury warrants a 30 percent rating.  A Note to Diagnostic Code 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.

As an initial matter, the impact of the Veteran's plantar fasciitis of the right and left foot were noted as causing the same effects to the Veteran's ability to perform her occupation and daily activities as discussed above with regard to her stress fractures of the right and left tibias.  The Board will refrain from repeating those findings below and just refer to the information discussed above as appropriate.  

Prior to discharge, the Veteran underwent an October 2005 Medical Evaluation Board examination.  In April 2005, the Veteran began to experience bilateral feet pain following the use of crutches for her bilateral tibial stress fractures.  She also experienced numbness in both feet with prolonged standing.  In addition to the objective findings previously described above, the examiner found that the Veteran had tenderness to palpation about the plantar fascial insertion on the medial plantar calcaneus bilaterally.  X-rays of both feet and ankles were normal.  The examiner diagnosed the Veteran with plantar fasciitis of both feet.  

In January 2007, the Veteran underwent a VA examination.  The Veteran reported her current bilateral feet symptomatology, including flare-ups occurring every other day and lasting all day.  She reported problems with fatigability and lack of endurance with increased activity.  The VA examiner noted that the Veteran tolerated standing for one hour and walking 200 feet.  No assistive devices were used for her feet.  The VA examiner noted that the Veteran's bilateral plantar fasciitis impacted her usual occupation and daily activities as she had increased pain with standing and walking at work, that she had difficulty performing housework with standing, and that she no longer ran.  

Upon objective evaluation, the January 2007 VA examiner found that the Veteran had an erect posture and steady gait.  The findings were the same for both the right and left foot.  There was a 2 centimeters area of increased callus formation below the great toe.  There was also an increased shoe wear pattern.  There was no deformity of the toes, hallux valgus deformity, or deformity of the toenails one through four.  There was a mild thickening of the fifth toenail.  Perception to vibratory stimuli was intact bilaterally.  Reflexes and motor strength testing results were normal bilaterally.  There was flattening of the longitudinal arch consistent with pes planus with weightbearing.  Ankle stability was present.  The VA examiner found objective evidence of pain with guarding and grimacing.  With range of motion testing, the VA examiner noted that the pain was present at zero degrees, increased throughout, and did not end.  There were additional limitations of joint function following repetitive use testing due to pain.  Diagnostic testing showed normal feet bilaterally.  The VA examiner diagnosed the Veteran with plantar fasciitis of the bilateral feet.

VA treatment records from January 2008 to March 2010 document reports of bilateral feet pain.  She reported having flare-ups of left foot pain when her left tibia pain worsened.  See January and February 2008 VA treatment records.  As noted above, the Veteran had physical limitations due to her service-connected bilateral tibial stress fracture.  Those same limitations were also found to be due to her bilateral plantar fasciitis of the feet.  See March 2010 VA treatment record.  

In September 2012, the Veteran was afforded a VA examination.  Upon objective evaluation, the VA examiner found no Morton's neuroma, no metatarsalgia, no hammer toes, no hallux valgus, no hallux rigidus, no claw foot, no malunion or nonunion of tarsal or metatarsal bones, and no bilateral weak foot.  X-rays showed no active bone or joint process, except for bilateral pes planus, for which service connection is not in effect.  The VA examiner concluded that the Veteran's diagnosed bilateral plantar fasciitis did not interfere with her employment as she worked full-time as a teacher.  

In July 2014, the Veteran was afforded another VA examination.  The Veteran reported her current bilateral feet symptomatology, but no flare-ups.  Upon objective evaluation, the VA examiner found pain on use and pain on manipulation, which was accentuated with manipulation.  The VA examiner found that those symptoms were caused by her service-connected bilateral plantar fasciitis and not her bilateral pes planus.  There was no indication of swelling on use.  No characteristic callouses were found.  No extreme tenderness of plantar surfaces, no marked deformity, and no marked pronation was noted.  The Veteran had decreased longitudinal arch height on weightbearing.  Other than pes planus, the Veteran had no other lower extremity deformity causing the alteration of the weight-bearing line.  No Morton's neuroma, no metatarsalgia, no hammer toes, no hallux valgus, no hallux rigidus, no claw foot, and no malunion or nonunion of tarsal or metatarsal bones was found.  The VA examiner found functional loss exhibited by pain on movement, pain on weight-bearing, disturbance of locomotion, and interference with standing.  During flare-ups or repetitive use, no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or repetitive use was found.  No assistive device was required.  Based on the overall findings, the VA examiner concluded that the Veteran had chronic bilateral plantar fasciitis that was moderate, that resulted in chronically compromised weightbearing, and that caused increased pain with prolonged standing and walking.  All of the functional impairment noted by the VA examiner was determined to be related solely to the Veteran's service-connected bilateral plantar fasciitis.  The VA examiner opined that due to the Veteran's bilateral plantar fasciitis, the Veteran was limited in her ability to perform occupational tasks that required prolonged standing and walking; however, she was able to engage in sedentary, sitting employment.  


Based on a careful review of all of the evidence, the Board finds that the Veteran's plantar fasciitis of neither the right nor left foot warrant a higher than 10 percent evaluation.  In other words, the Veteran's plantar fasciitis of the right and left foot do not manifest symptoms that can be characterized as moderately severe.  The Veteran does not use an assistive device for his feet (cane was used for service-connected bilateral tibial stress fracture).  Although, at her January 2007 VA examination, the Veteran reported having been prescribed shoe inserts in the past, she was not wearing them at that examination.  Moreover, the evidence does not show that the Veteran was ever subsequently prescribed, or that the Veteran requested, the use of another such device.  Notably, the July 2014 VA examiner found that the Veteran's bilateral plantar fasciitis did not require the use of arch supports, custom orthotics, or shoe modifications.  Overall, the VA examiner found that the Veteran's bilateral plantar fasciitis, while impacting her ability to withstand prolonged standing and walking, was more appropriately characterized as moderate.  Considering the Veteran's ability to continue working, albeit with restrictions, the Board finds that the VA examiner's assessment of her functional impairment as moderate is consistent with the evidence.  Thus, the Board finds that the Veteran's plantar fasciitis of the right and left foot are each no more than 10 percent disabling.  

In addition, the Board has considered, in compliance with Deluca, the extent to which a higher rating is warranted for functional loss.  The Veteran reported increased bilateral foot pain with prolonged standing and walking.  Furthermore, the July 2014 VA examiner found functional loss exhibited by pain on movement, pain on weight-bearing, disturbance of locomotion and interference with standing.  However, the Board finds that the 10 percent evaluation already takes into consideration the Veteran's complaints of bilateral foot pain and the resulting functional impairment.  Accordingly, the Board finds that a higher rating is not warranted.  



Finally, the Board has also considered whether the Veteran was entitled to a separate evaluation under Diagnostic Code 5276 (flatfoot) as the evidence shows that the Veteran also has a diagnosis for bilateral pes planus.  However, the Board finds that the evidence shows that the Veteran's foot symptoms and functional impairment were all attributed specifically to her bilateral plantar fasciitis, and not to her bilateral pes planus.  Therefore, a separate rating for bilateral pes planus is not warranted.  

	Extraschedular Consideration

The Board has considered whether the Veteran's stress fracture of the right and left tibia and plantar fasciitis of the right and left foot present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected bilateral tibial stress fracture and bilateral plantar fasciitis are manifested by symptoms of chronic pain, which impact her ability to stand and walk for prolonged periods of time.  These symptoms and their resulting effects are fully contemplated by the rating schedule, which provides disability ratings on the basis of musculoskeletal deformity and contemplate a wide variety of manifestations of functional loss.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disabilities; the rating criteria adequately describe her disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

III. TDIU

The Veteran contends that she entitled to a TDIU, because she has had a spotty employment history due to her service-connected disabilities.  She reported having previously worked as a medical laboratory technician; however, she asserts that she lost time at work and had periods of unemployment due to her limited ability to stand and walk.  See March 2012 Informal Hearing Presentation.


Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  M21-1 VA Adjudication Procedure Manual, Part IV.ii.2.F.1.c. (Updated September 24, 2015).  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  Marginal employment shall not be considered substantially gainful employment.  Substantially gainful employment is defined as work that is more than marginal, which permits the individual to earn a "living wage."  Id.  Marginal employment is defined as an amount of earned annual income that does not exceed the poverty threshold determined by the Census Bureau.  38 C.F.R. § 4.16(a). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341 , 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, if applicable, disabilities resulting from a common etiology or a single accident, or disabilities affecting a single body system will be considered as one disability.  38 C.F.R. § 4.16(a).

The Board notes that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Thus, the VA examiners' conclusions are not dispositive.  However, the observations of the examiners regarding functional impairment due to the service-connected disability go to the question of physical or mental limitations that may impact his ability to obtain and maintain employment.

The Veteran's service-connected disabilities have a combined evaluation of 50 percent for: stress fracture of the right tibia as 20 percent disabling; stress fracture of the left tibia as 20 percent disabling; plantar fasciitis of the right foot as 10 percent disabling; and plantar fasciitis of the left foot as 10 percent disabling.  38 C.F.R. § 4.16(a).  At a combined 50 percent evaluation, the Veteran's service-connected disabilities do not satisfy the schedular requirements for a TDIU.  

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer this case for extraschedular consideration.





In this case, and for the reasons set forth below, the Board concludes that the evidence of record does not indicate that referral is warranted to the Director of the Compensation and Pension service under the provisions of 38 C.F.R. § 4.16(b).  

As previously discussed above, the Veteran received notice of the information necessary to substantiate a TDIU.  The record does not include a VA Form 21-8940.  Nevertheless, the record includes sufficient evidence for the Board to evaluate her claim.  Therefore, the Board will address the TDIU claim based on the available evidence of record.  

The Board finds that the following evidence is the most probative evidence to the question of whether referral for extraschedular consideration of a TDIU is warranted.  In particular, the Board places weight upon the following: (1) a September 2007 VA treatment record which documents that the Veteran had a degree in medical technology, had been employed as a medical technologist, and last worked in the field in February 2007, until she could no longer withstand the pain from prolonged standing; (2) a July 2008 VA telephone note which reflects that the Veteran currently worked as a laboratory technician, but was seeking new employment which did not require her to stand on her feet all day; (3) a May 2009 VA treatment record which provides a recommendation from her VA treating orthopedist that the Veteran be permitted to work seated to limit walking and standing; (4) a March 2010 VA treatment record where the VA treating physician found that the Veteran's bilateral lower extremity pain and bilateral foot pain restricted her ability to lift more than 20 pounds and required that she sit down at times; (5) a September 2012 VA knee examination which documents that the Veteran worked full-time as a ninth-grade teacher; (6) a July 2014 VA knee examination which documents that the Veteran still worked teaching high school; was seeking sedentary work in medical administration; and had difficulty with prolonged standing, so she sat intermittently during the work day; but, she was able to tolerate her work teaching; and (7) a July 2014 VA foot examination where the VA examiner found that the Veteran's work restrictions primarily involved restrictions to prolonged standing and walking; and that she had been able to currently engage in sedentary employment.

The evidence of record does not reveal factors outside the norm for causing unemployability.  Although the Veteran has work restrictions which involve prolonged standing or walking due to her service-connected stress fracture of the right and left tibia and service-connected plantar fasciitis of the right and left foot, the evidence does not show that she would be physically incapable of functioning in an occupational setting.  Notably, the evidence shows that the Veteran has maintained employment as a high school teacher which permits her to sit as needed.  Furthermore, the Veteran's stress fracture of the right and left tibia and plantar fasciitis of the right and left foot have not been shown to be severe enough to warrant a higher evaluation that would demonstrate that the Veteran's level of functioning had been significantly diminished.  The Board emphasizes that the rating schedule is intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  To the extent the service-connected disabilities affect the Veteran's employment, the assigned schedular ratings for the disabilities compensate the Veteran for such impairment.  Therefore, as the Veteran is currently employed full-time, and she has not provided any evidence that she would be unable to continue in that employment due to her service-connected disabilities, the Board finds that referral for extraschedular consideration is not appropriate, and a TDIU rating is not warranted.  See 38 C.F.R. § 4.16(b).




							[CONTINUED ON NEXT PAGE]
ORDER

Entitlement to an initial evaluation in excess of 20 percent for stress fracture of the right tibia is denied.

Entitlement to an initial evaluation in excess of 20 percent for stress fracture of the left tibia is denied.  

Entitlement to an initial evaluation in excess of 10 percent for plantar fasciitis of the right foot is denied.

Entitlement to an initial evaluation in excess of 10 percent for plantar fasciitis of the left foot is denied.  

Entitlement a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is denied.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


